Citation Nr: 1307575	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-12 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to service-connected disability of gunshot wound to the left side of the neck with muscle involvement, degenerative changes of the cervical spine, and surgical scar on the right side of neck.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active service from March 1962 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.                 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Snedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).

Service records show that in June 1962, the Veteran was accidently shot in the line of duty.  Specifically, he was shot in the left posterior neck.  There was no artery or nerve involvement.  The wound was debrided.  Examination in July 1962 showed that he had a scar from the entrance in the left side behind the sternocleidal muscle and the bullet was felt on the right side in the same area.  In August 1962, the bullet was removed from the right side with a resulting surgical scar on the right side of the neck.  

In a March 1974 rating action, the RO granted service connection for gunshot wound on the left side of the neck with involvement of Muscle Group XXII.  The RO also granted service connection for a surgical scar on the right side of the neck and service connection for degenerative changes of the cervical spine. 

The Veteran contends that he currently has degenerative arthritis of the right shoulder that is related to his service-connected gunshot wound to the left side of the neck with muscle involvement, service-connected degenerative changes of the cervical spine, and his service-connected surgical scar on the right side of neck.  In the Veteran's May 2008 notice of disagreement (NOD), he stated that after he was shot in the left side of the neck, the bullet lodged in the muscle on the right side of his neck.  The Veteran maintained that although the bullet was later removed, he eventually developed arthritis in that muscle area on the right side of his neck by his clavicle.  He further contended that his service-connected arthritis of his cervical spine contributed to his right shoulder arthritis.  

VA Medical Center (VAMC) outpatient treatment records show that in November 2007, the Veteran sought treatment for pain in his right shoulder.  He stated that he was gardening when he noticed his right shoulder was sore.  X-rays were ordered and were reported to show arthritic changes involving the right clavicle.  

In February 2008, the Veteran underwent a VA examination.  He stated that he had experienced right shoulder pain for approximately three years.  After the physical examination, the diagnoses were the following: (1) degenerative disc disease of the cervical spine with pain and limitation of movement, (2) scars, residuals of gunshot wound to the left side of the neck, asymptomatic; mild muscle group XXIII muscle mass loss, and (3) degenerative arthritis of the right shoulder with pain and limitation of movement.  

The examiner opined that it was less likely as not that the Veteran's right shoulder arthritis was secondary to his gunshot wound to the left side of his neck with muscle involvement.  However, the examiner did not provide an explanation for his opinion.  In addition, he did not address the other pertinent question of whether the Veteran's right shoulder arthritis was aggravated by his service- connected gunshot wound on the left side of the neck with muscle involvement, service-connected surgical scar on the right side of the neck, and/or service-connected degenerative changes of the cervical spine.  

Further medical clarification is required, as specified in greater detail below.  See 38 C.F.R. § 3.159.

In an April 2005 statement from the Veteran, he indicated that he was receiving disability benefits from the Social Security Administration (SSA).  As the RO has not yet attempted to obtain any SSA disability determination and the underlying medical records, the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as any medical records in its possession.  A response, negative or positive, must be associated with the claims file.  




2.  Provide the Veteran a VA medical examination conducted by a qualified PHYSICIAN to ascertain the etiology of his degenerative arthritis of the right shoulder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

Is the Veteran's currently diagnosed degenerative arthritis of the right shoulder was CAUSED OR AGGRAVATED (THE EXAMINER MUST RESPOND TO BOTH) by his (i) service- connected gunshot wound on the left side of the neck with muscle involvement, (ii) service-connected surgical scar on the right side of the neck, and/or (iii) service-connected degenerative changes of the cervical spine?  If the Veteran's right shoulder degenerative arthritis was aggravated by any of his service-connected gunshot wound residuals, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected degenerative arthritis of the right shoulder (e.g., slight, moderate) before the onset of aggravation.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

An explanation must be provided for any opinion or conclusion expressed.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


